United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 14, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50401
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAMON ARMENDARIZ, also known as Sleepy,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                   USDC No. EP-01-CR-1437-9-DB
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Ramon Armendariz on

direct appeal has filed a motion to withdraw and a brief pursuant

to Anders v. California, 386 U.S. 738, 744 (1967).     Armendariz

filed a response in which he asserts that he did not waive his

right to the preparation of a presentence report (PSR) and that a

PSR would have indicated that his 180-month sentence constituted

an upward departure from the Sentencing Guidelines range.       Our

independent review of the brief, Armendariz’s response, and the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-50401
                                 -2-

record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.   See 5TH CIR. R. 42.2.